Additives in animal nutrition
The next item is the recommendation for second reading (A5-0176/2003), on behalf of the Committee on Agriculture and Rural Development, on the Council common position for adopting a European Parliament and Council regulation on additives for use in animal nutrition [15776/2/2002 - C5-0132/2003 - 2002/0073(COD)] (Rapporteur: Mrs Keppelhoff-Wiechert).
. (DE) Mr President, Commissioner, ladies and gentlemen, it is - I believe - an important topic that we have on the agenda this morning: the prohibition of antibiotics in animal nutrition. Before we come to what I hope will be the conclusion to this matter, I would like to thank everyone most warmly: my fellow Members, the staff of the political groups and also the secretariat, all of whom have done such hard work on this. Parliament has been calling for many years for antibiotics to be banned as growth-promoting additives in animal feed, and today we are going to make it a reality in Europe.
In our debate on the second reading of this proposal for a regulation, it is certainly apparent that there are widely divergent views on the value of additives in animal feed. The use of antibiotics as growth-promoting additives in the fattening of livestock will now be banned in the EU once and for all with effect from 31 December 2005. I see this policy decision as long overdue in view of the growing resistance to various antibiotics used in the medical treatment of patients. Feedingstuffs imported into the EU from third states must of course take account of the requirements of this new regulation in the same way as those produced within Europe.
One important topic in the preparatory debate was the open declaration of flavourings in feedingstuffs. Our constant watchword was 'let it have in what it says on the tin', but I do take the view that we must not go too far. The open declaration of flavourings in feedingstuffs has now been dealt with in a compromise between the Council, the Commission, and Parliament. At present, over three hundred flavourings are permitted, and these have been subject to the strictest controls and supervision in the course of production. It is for this reason that all the final formulations of flavourings in feedingstuffs no longer have to be declared individually. I think - and this is an important point - that, in the sphere of business competition, we should also, in the European Union, be aware of the fact that there is such a thing as corporate know-how, and protecting this corporate know-how, should be a matter of major concern to all of us in the political sphere. That is why the new rule in the proposal is an exact parallel to existing rules applicable to food for human beings. We must not apply more stringent rules to animals than we do where people are concerned. That, Commissioner Byrne, is why I see Amendments Nos 17 and 18, which deal with this subject, as particularly important, and I would be glad if you would briefly state what view you take of them.
The main point of the compromise is, however, the use of histomonostats and coccidiostats, which are antibiotic additives that will continue to be urgently needed in poultry farming. We are not talking here about the use of antibiotics to promote growth; these products are used to protect animals, and their use as a means of preventing disease in animals strikes me as a vitally important topic, as these are agents that we cannot, at present, do without. I speak from personal experience, having, myself, some years ago, been deeply involved in the field of turkey-rearing. It is generally regarded as inevitable that the disease known as 'blackhead', which occurs very frequently in poultry farming - and, I might add, in organic farming as well - will wipe out up to 60% of livestock if we are no longer permitted to use these products. So, whilst these agents will not be permitted as additives indefinitely, they will still be permitted for a limited period. Our intention, Commissioner, in this time-limit in Amendment No 16, is to bring sufficient pressure to bear on the pharmaceutical industry to get them to produce suitable alternative products or, instead, to develop new vaccines.
Today's vote will see us making a definite advance in the protection of consumers in the European Union, and I very much hope that, at 11 a.m., every side of this House will be able to come together to vote accordingly.
. Mr President, I am very happy that the second reading has contributed to filling the gap between the positions of the institutions on the Commission's proposal on additives for use in animal nutrition.
I want to congratulate Mrs Keppelhoff-Wiechert for her hard work on this report, which points out the major questions we are dealing with. In short, let me recall the main points of the proposal that were accepted on first reading by the Parliament and by the Council.
Firstly, we will have a clear and transparent authorisation procedure. The European Food Safety Authority will be the first port of call and will be in charge of evaluating all feed additives. In future, the validity of authorisations will be limited to ten years. The new system has an in-built review and re-evaluation process in order to take new scientific information into account.
Companies must demonstrate the positive effect on the animal or in the feed and the absence of any risk to human health, animal health or the environment when applying for authorisation or re-authorisation of a feed additive.
At present, four antibiotics are authorised for use in animal feed as growth promoters. The EU has already phased out the use in feedingstuffs of all antibiotics that are also used in human and veterinary medicine, in order to avoid cross-resistance. The four which are currently authorised are not used in any human antibiotic drugs.
I am glad to hear that the Parliament, as well as the Council, is in agreement with the line of the Commission to halt the use of antibiotics for growth promotion from 2006 onwards.
Allow me a few words on the controversial issue on which views were divided for a long time. I am referring to coccidiostats, which are substances used to prevent coccidia infections. I just want to stress that the proposal contains stricter rules for their authorisation and placing on the market, and they are kept within the scope of this Regulation. The reason for this is that hygiene precaution and improved husbandry practices are not sufficient to keep poultry free from such diseases. In order to ensure the safety of these substances, I am proposing a re-evaluation of current authorisations within four years of the entry into force of this Regulation.
I also accept the request for a report to the Parliament and Council before 1 January 2008, on the use of these substances as feed additives together, where appropriate, with a legislative proposal concerning further use within the time limits as established in Amendment No 14.
I fully agree with the solution finally reached by Parliament in order to impose a close follow-up of the use of coccidiostats and histomonostats. I can give an assurance that the Commission will propose measures in order to decide the future status of these substances.
Parliament also proposed some flexibility on the labelling requirements applicable to flavouring compounds. I can agree to this change as I am convinced that this type of discussion should be made in the framework of the labelling of feed.
A full list of the Commission's position on each of the amendments is being provided to the Parliament, and I trust that this will be included in the record for this session
Mr President, Commissioner, ladies and gentlemen, as time goes by, we in this Parliament find ourselves passing into law many proposals for legislation introduced by the Commission following on from its White Paper on Food Safety. In so doing, we are making a vital contribution to the improvement of EU law on food and feedingstuffs, while also ensuring that Europe's consumers recover their confidence - which had been lost -in the safety of their food. This case is no different. Both Parliament and the Council are agreed that the essential significance of this draft regulation is that, from 1 January 2006 onwards, antibiotics will, once and for all, be banned as additives in animal feed. What Parliament has been calling for for years, this regulation is now bringing to pass.
Let me now turn, though, to the specific aspects that have concerned us in the course of second reading. Today's vote presents us with two alternatives - firstly, the amendments voted on in the committee, and, secondly, the compromise amendments negotiated by the rapporteur with the Council and the Commission, which are intended to make a long and laborious conciliation procedure unnecessary. The Group of the Party of European Socialists has decided to support the compromise, and we did not exactly find that easy, having agreed in the committee that coccidiostats and histomonostats - the fundamental bone of contention between Parliament and the Council - would be permitted only until the end of 2008, which position was not - as is well known - supported by a majority on the Council. These substances are of great importance in poultry farming, and I have to say that I have no interest in banning their use. On the contrary, they must, in future, be removed from the category of additives to feedingstuffs and be categorised as subject to the legislation on veterinary medicines. Only thus can they be administered in a controlled way through prescription by a veterinary surgeon who knows the situation in the farm in question and can respond to it in an appropriate way. Failing that, the generalised prophylactic use of these substances - some of which are antibiotics - may well cover up any hygiene problems that exist on farms and in businesses. It was therefore of primary importance to us that we should today come to a decision in principle on what is to be done about coccidiostats and histomonostats, and, in this, the sequence of events was, ultimately, of only secondary importance.
Compromise Amendment No 16 fixes a date for the cessation of the use of these substances as additives to feedingstuffs, that being December 2012, and, when seen in comparison with the Common Position, that amounts to major progress. We would certainly have liked to see them stop being used at an earlier date, but, even after the compromise has been reached, that is still possible, if - as the same amendment states - we ask the Commission, in January 2008, for a report and a legislative proposal. Should further progress have been made by then on the development of usable alternatives, we will then be able to agree with the Commission and the Council on an earlier date for the cessation of use.
By adopting the compromise and by refraining from a conciliation procedure, Parliament has demonstrated that it is willing to cooperate, and let me make it perfectly clear at this juncture that we expect the same willingness to cooperate from the Commission and the Council at the consultations scheduled for 2008.
The Council has met us halfway as regards another point, namely the labelling of flavourings. In this regard, we take the view that it is necessary to have a rule that is in line with the provisions applicable to flavourings used in the production of food. Why more stringent standards should apply in the area of animal nutrition than do in the field of food production, is incomprehensible. Should there be, though, in future, provisions on food that impose the labelling of all ingredients of flavourings, we will, of course, also have to apply them to feedingstuffs.
Mr President, the requirements for agriculture to become environmentally-friendly and species-friendly are a matter of general knowledge; implementing them demands that we convert to methods of cultivation, rearing and feeding that are as close to nature as possible. In this chain, the food market is vigorously contended for, and distorted, by businesses operating on a national and international scale. That has an effect on almost all feed proteins and on additives. What happens to a farmer at the feed market is exactly the same as what happens to the consumer at the meat counter. Both have to be able to rely on what is inside the pack of meat, or the sack of feed, being what it says on the outside. It is, unfortunately, not yet universally known that what you feed to animals you end up feeding to humans. That is what makes the forthcoming general overhaul of the densely entangled European legislation in this area not only absolutely necessary but also, I think, overdue, even though, when it comes to additives to feedingstuffs, it is important to consider not only the effect of appetite stimulants or of growth promoters on the animals and hence on the farm's viability, but also the complex side-effects of such substances. Any risk of detriment to human health or to the environment must be excluded as far as possible. Only thus will it be possible to regain the consumers' confidence in the safety of foodstuffs of animal origin, a confidence shattered by the events associated with BSE, dioxin and antibiotics.
It is that with which this regulation concerns itself, as does the committee's position, which I endorse. Even though voices are raised to assert that the large-scale banning of antibiotics from the feeding-trough is excessive, since some 90% of antibiotics are used in human and veterinary medicine, it is right that we should put a stop to growth promotion, as these antibiotics are far from being essential. We already have enough problems with the increasing number of people developing resistance to antibiotics.
I too have some criticisms to make at this point. On 7 March this year I submitted a written question to the Council on the banning of the additive Nifursol. To this day, I have received no reply, even though Parliament's administration has pressed for one on two occasions. Nifursol, an aromatic nitrogen compound, was the last remaining prophylactic agent against blackhead disease in turkeys, and it appears that no medication is now licensed for the treatment of this disease. There are no alternatives, and there is no prospect of a vaccine. The reason why Nifursol was banned was that the EU classed it as carcinogenic. According to interim findings published by the Austrian health ministry on 16 June, no harmful residues have been found to date as a result of the testing of turkeys from food markets. If that result is confirmed, then prohibitions to protect human health may no longer be proportionate even under the broad terms of the European Court of Justice's ruling of 11 September 2002. The ban on Nifursol may end up being re-examined. Feedingstuffs that are guaranteed to be safe, as well as transparency in the production of food, demand that policy decisions be justified by science and taken on the basis of findings; they should not be rushed through in response to suspicions. For me, as a matter of principle, farmers must be at the centre of these decisions rather than on their margins!
Mr President, Commissioner, Mrs Keppelhoff-Wiechert, we in the Group of the Greens/European Free Alliance naturally support the policy of ceasing to add antibiotics to feed. This is an old demand by Parliament, and the ban might certainly already have been imposed years ago, but we wish to commend the process we are now completing. I must also take this opportunity to show respect for the Commission for having complied with this request by Parliament. We are part-way through the codecision procedure, and that gives me the opportunity to refer nonetheless to a number of reservations.
Mrs Keppelhoff-Wiechert, in your first reports, you had proposed a tougher approach to the registration of manufactured substances and to the timing of such registration, and the Committee on Agriculture and Rural Development did of course fall in with this proposal. In particular, you had initially recommended that coccidiostats be phased out by 2008. This has now been postponed to 2012 and not even, as yet, with a view to banning them definitively but rather with a view possibly to categorising them as medicines. That seems to me to be a very long wait. Why can they not be transferred into the medicines category before that? Not that doing so would necessarily justify a ban.
I have the impression that, in moving in that direction, you have been considerably influenced by the industry concerned. In the throes of a codecision procedure, a large group like the Group of the European People's Party (Christian Democrats) and European Democrats has the opportunity of using its large quantity of votes to prevent us from obtaining the 314 votes we need and, through preferential negotiations, has the considerable power to land Parliament with results that we cannot then alter. In saying this, I would indicate that codecision does not necessarily always produce good results. Instead, it must be taken seriously and handled responsibly, and - above all, in the large group - there should be no getting carried away into complying with the interests of the industry.
Nonetheless, we shall endorse this report, and I hope that you will reconsider whether it might not, however, be possible for your group also to support what has been decided by the Committee on Agriculture and Rural Development on the subject of registering manufactured substances.
Mr President, I commence by complimenting the rapporteur, Mrs Keppelhoff-Wiechert, for her very practical and responsible approach to this important subject. I welcome the fact that the newly established European Food Safety Authority will play a key role in assessing applications for authorisation. This represents another step in the important work of rebuilding the confidence of European consumers in the quality and safety of European food products - as the Commissioner has often said - 'from farm to fork'.
The lessons of the past have been learned and tremendous care has been taken to ensure that every link in the food chain is checked for soundness. Commissioner Byrne and his officials deserve great credit for their untiring efforts in this respect.
I welcome the fact that authorisation of an additive will be valid for a maximum of ten years. It is necessary constantly to review regulation in this area, as new scientific evidence and testing is constantly being developed. Based on advice from the Scientific Steering Committee, it is appropriate that an adequate transitional period be laid down for the phasing out of the remaining antibiotics currently used in compounds for disease prevention. This should allow animal production practices to be adopted and the antibiotics to be replaced by alternative products.
Livestock production occupies a very important place in the agriculture of the Community. Our farming and food production sector is facing great uncertainty at the moment and we must be vigilant in ensuring that any steps we propose serve to enhance the position of these crucial industries. I can only say that I wish that Commissioner Byrne's colleague, Mr Fischler, would demonstrate the same willingness to understand the difficulties currently faced by European farmers.
In conclusion, I should like to say that satisfactory results in relation to this issue depend to a large extent on the use of safe and good quality feedingstuffs. The free movement of safe and wholesome food and feed is an essential aspect of the internal market and contributes significantly to the health and wellbeing of citizens and their social and economic interests.
Mr President, as I look around the Chamber this morning, I am 200 miles from home but I do not feel as if I am in another country; instead, I feel as if I am on another planet. Certainly, when I try to explain to the small farmers what is happening here, they look at me as if I do come from that planet.
Exploring these regulations and their proposed amendments, it is clear that the underlying ethos is the control of corporate business, itself a reasonable objective in a sector which has had more than its fair share of problems.
What the authors of these regulations have clearly failed to recognise, however, is that many small and medium-sized livestock and poultry farmers and many family businesses also formulate feeds. Some of these enterprises operate on an extremely small scale and make up in flexibility, innovation and quality what they lose in economies of scale. None of these businesses can hope to deal with the complexities of this regulation, the paperwork, the recordings and the inspections - and they will progressively be driven out of the feed industry. They and their customers are either going out of business completely or are being forced to rely on the corporate feed producers whom they would normally wish to avoid.
Once again, therefore, this Parliament, with its mania for regulations and its one-size-fits-all mentality, is obstructing the very things many of its Members profess to support: variety, diversity and quality, to say nothing of support for small and medium-sized enterprises.
I voted against these regulations at the first reading and if I thought it could succeed, I would have tabled an amendment to strike out the common position. As it is, I can only leave colleagues to make their own judgements as to the efforts made. I suspect they will not be that charitable.
Mr President, Mr Byrne, ladies and gentlemen, overall, I approve the recommendations of our rapporteur, Mrs Keppelhoff-Wiechert, on the subject of additives in animal nutrition. It is obvious that we must move towards eliminating these antibiotics, coyly referred to as 'growth promoters' and systematically added to certain animal feeds. If the use of these antibiotics becomes commonplace, there is a risk that resistance to antibiotics will develop, and this would be undesirable and dangerous to human health. On the other hand, it does not appear to be necessary to ban coccidiostats, which remain essential in poultry farming, and on this point I support the latest provisions proposed by our rapporteur.
As for the issues raised regarding labelling, I am of the opinion that they cannot be resolved merely by regulation, and that the crucial factor is the trust that exists between the manufacturer of the feeds and the livestock farmer who uses them.
I should like to use this debate on additives in animal nutrition as an opportunity to remind the House that the feeding of farm animals using compound feeds produced industrially is not, fortunately, the norm. Ruminants, such as sheep, dairy cows and suckler cows, are for the most part fed on the products of the farm itself. In the case of laying hens, over 25% of their feed is produced on the farm. It is only in the case of table poultry and pigs that, in some regions, feeding is now almost totally dependent on outsourced industrial products.
I think we ought to ask ourselves whether this development is advisable. Obviously it is in the interests of a powerful industry, but is it in the interests of the consumer? Is it in the interests of the farmer? Is it in the interests of the environment? Is it in the interests of society as a whole, and is it in the interests of animal welfare? It seems to me that in all five cases the answer is 'no', and that, on the contrary, common sense tells us that it is preferable for farm animals to eat farm-produced products. For consumers it would be more reassuring to know that they are eating animal products, such as milk, meat and eggs, which come from animals fed on farm products rather than industrial products. It is a question of image, of taste, of traceability and, of course, of food safety too, because farmers would never, of their own volition, have fed their cows on meat meals.
For the farmer, it would be a way of obtaining more added value for his product and of avoiding two lots of transactions, namely the sale of his plant products and the purchase of his compound feeds. It would also enable him to improve his image and go up-market. Our environment would benefit from the obvious saving in terms of transport: the lorry that comes to the farm to collect the maize or forage peas being sold, and the one that comes to deliver the compound feed.
As for society as a whole, the great advantage that we could expect would be a reduction in that huge deficit in vegetable proteins which threatens our food safety, by the replacement of imported soya by locally-produced oil and protein crops. I would also add that, if agri-environmental aid were granted to farms producing such crops for consumption by their own animals, it should be easy to gain acceptance for such a measure under the 'Green Box' so dear to Mr Fischler's heart. Finally, from the point of view of animal welfare, it would mean the animals spending more time out at pasture, and a fresher, healthier and more varied diet.
It would perhaps be a good idea then, Mr President, Commissioner, ladies and gentlemen, without, of course, denying the usefulness of adopting legislation on additives in animal nutrition, for the European Union and the Member States to expend more energy on encouraging the feeding of animals on farm-produced feeds than on regulating and controlling the production of industrially manufactured feeds.
Mr President, current legislation on additives in animal nutrition is complex. It is therefore to be welcomed that a proposal has been tabled which reduces the existing chaos into a readily understood format.
We agree wholeheartedly that the rules for additives in animal nutrition should become strict and unambiguous. This is certainly necessary. After all, this is about protecting the lives and health of humans and animals. It is important, though, that sound alternative products are available. Where these alternatives are not available, we need to exercise some flexibility. This is why we back the amendments which permit coccidiostatica and histomonostatica for longer than other antibiotics. This is because at present, there are certain diseases in poultry farming which are difficult to fight without these additives. I am certainly not, however, advocating the unlimited use of coccidiostatica. Although the transitional period is somewhat limited, we assume that the feed industry and poultry farming will find sound alternatives to these substances within that time.
We are struggling with Amendments Nos 10 and 13 which exclude mixtures and premixtures containing flavourings and appetite stimulants from the labelling requirement. The argument of the economic drawbacks for the industry does not, in our view, carry more weight than the interests of humans and animals, which are at stake here. Indeed, consumers benefit from clear and extensive labelling of the product so that they know exactly what is in it.
The debate is closed.
The vote will take place at 11 a.m.
The next item is the joint debate on the report (A5-0171/2003) by Mr Lisi, on behalf of the Committee on Fisheries, on a Community Action Plan for the conservation and sustainable exploitation of fisheries resources in the Mediterranean Sea under the Common Fisheries Policy [COM(2002) 535 - C5-0623/2002 - 2002/2281(INI)].
Mr President, Commissioner, ladies and gentlemen, we received with great interest the Commission communication on a Community Action Plan for fisheries in the Mediterranean Sea. This communication responds to a frequently expressed demand which is wholly legitimate, given both the importance of the Mediterranean fishing economy for the European Union and the specific nature of fisheries in the Mediterranean region. The current regulation on fisheries in the Mediterranean - Regulation 1626/94 - has thus far survived only thanks to derogations which, although, on the one hand, have made it possible to save the unsaveable, as in the case of special fisheries, have, on the other, served first and foremost to highlight the inadequacy of the Union's approach to the Mediterranean question. Indeed, we all know that applying the principles of the common fisheries policy exactly as it stands is counterproductive to the Mediterranean and can even, at times, be harmful if we consider the socio-economic consequences. That is why I welcome with particular satisfaction the Commission's endeavour, this endeavour to establish the specific nature of the Mediterranean and the sustainability of fisheries resources as new criteria in the future action plan.
There are many positive aspects of the communication, such as, for example, the delegation to the Member States of responsibility for managing coastal fishing, the involvement of fishermen's associations, dialogue with third countries and the consideration given for the first time to leisure fishing. Nevertheless, following a proper analysis of the sector and its specific characteristics carried out by the Commission with regard to the solutions, the rapporteur and our Parliamentary committee feel that not enough effort has been made to find imaginative solutions and avoid recourse to conventional CFP - common policy - instruments, whereas, for the Mediterranean we need an innovative, coherent, step-by-step measure whose thrust can be altered whenever it is deemed necessary.
I would now like to draw your attention briefly to a number of points contained in my report. Firstly, the Union's systematic, multilateral approach must be a reality, not just wishful thinking. Involving fishermen's associations must include promoting the experiments carried out at local level with a view to responsible management, experiments which demonstrate the effectiveness of the selective equipment used and the effectiveness of alternative ways of managing the fishing effort, such as, for example, temporary closures. Rigidly and systematically transposing CFP management mechanisms such as minimum sizes or TACs is liable to negate fishermen's determined efforts and could prove to be counterproductive. Moreover, premature implementation of inadequate technical measures would be liable to render ineffective the multilateral dialogue which the Commission plans to hold with the third countries of the Mediterranean region with a view to the sustainable management of the Basin as a whole. What we want is for the negotiations with countries which, like us, fish the Mediterranean Sea to be undertaken as soon as possible, so that we can submit the results of these talks to the forthcoming Mediterranean Interministerial Conference on fisheries due to take place in Venice in November 2003.
The second point is the emphasis placed on the fundamental role of research to support an effective fisheries policy. As we know, from this point of view, the specific characteristics of the Mediterranean have always represented a problem, but we must emphasise the need for scientific research to be relevant to the action plan. It is in this regard that we propose a Mediterranean research model based on local data-collection networks.
Then there are the structural implications of the action plan, which we feel the Commission has underestimated somewhat. In particular, we consider the part dedicated to this point to be unsatisfactory. As a committee, we propose to evaluate, in cases such as this one, not least, innovative support measures, particularly the measure extending the de minimis rule to the fisheries sector. It must certainly not be forgotten that 80% of Mediterranean fishing is small-scale and tied closely to the areas concerned, whose socio-economic equilibrium verges, more often than not, on mere subsistence.
Lastly, Mr President, there is the line taken by the Commission on the environment. It appears to us to be somewhat incomplete in that it does not acknowledge that fishermen are more often victims of, rather than responsible for, environmental damage. In a region where genuinely coastal fishing predominates, the key to sustainable coexistence remains, in any case, the integrated management of coastal areas, an aspect to which the Commission fails to give sufficient emphasis.
Mr President, ladies and gentlemen, I will end by thanking my colleagues from the Committee on Fisheries for their extremely helpful suggestions, which allowed us ultimately to achieve unanimous consensus on the report.
. Mr President, I am pleased to see that Parliament endorses the approach proposed by the Commission. It is true, as is highlighted in the report, that the Commission has conceived an ambitious plan, but this is warranted by the importance and complexity of Mediterranean fisheries. The Community must do its utmost to deliver sustainable fisheries in the Mediterranean.
Many fishermen's associations, public opinion and the European Parliament too have repeatedly requested a more stringent, reliable and strategic common fisheries policy in the Mediterranean. The plan will respond to this challenge and, if properly implemented and supported by our Member States, it will allow us to achieve the main goal of reconciling fisheries with conservation of exploited resources and the environment within a framework of economic and social sustainability.
We are worried about the state of resources and sustainability of fisheries in the area. Both the General Fisheries Commission for the Mediterranean and the Scientific, Technical and Economic Committee of the Commission have underlined the poor state of some of the species in the area. There are clear signals that the fisheries are not properly exploiting the production potential of the resources. In addition, the poor economic performance of several important Mediterranean fleets means that the current exploitation pattern needs to be revised.
The Commission will make use of all the management tools available on the basis of scientific advice. Even though effort management, together with improved control of fishing capacity, is likely to be the most appropriate tool for Mediterranean fisheries, it is undeniable that improving technical measures is also necessary.
The Commission has already started work on a proposal to improve the technical measures to achieve better protection of juveniles, of habitats and, in general terms, of biodiversity. We have already convened two meetings on 19 May and 16-17 June 2003 to discuss this measure with the fishing industry. Improved dialogue with the industry will allow the Commission to adopt quite soon a proposal on technical measures that takes into consideration the expertise of the sector. Immediately after the adoption of the technical measures package, the Commission will start to address the fishing effort issue and I hope that a formal proposal could be put forward early in 2004.
However, we are well aware that all our efforts could be wasted if we do not establish cooperative management with the other Mediterranean countries. There are many international waters with open access. In addition, the trawlable shelf extends well beyond territorial waters. This means that the Community must work together with Mediterranean third countries to establish harmonised measures and to freeze or reduce the fishing capacity operation in certain shared areas.
We are well advanced in the organisation of a ministerial conference in Venice scheduled for 25-26 November 2003. That should hopefully deliver a further boost to multilateral cooperation in fisheries. However, as the biggest fisheries player in the area, we have a responsibility to lead the process and to promote responsible fisheries, first of all, on our own side. Establishing so-called fishing protection zones is, in the Commission's view, a necessary move to improve control and fairness in international waters, as well as to create an international framework to deliver responsible fisheries and to ensure conservation of straddling and transnational stocks. This should enhance multilateral cooperation without prejudice to the historical rights of our fishermen and the legitimate aspirations of the other bordering countries.
Mr President, first of all, I would like to congratulate the rapporteur, Mr Lisi, on the report he has prepared, and in particular on his will and his way of working, which has enabled the other members of the Committee on Fisheries, as he said himself, to enter into a fruitful and positive dialogue when drawing up this report.
The Mediterranean, which is the cradle of European civilisation, is a responsive, living, but extremely fragile place, characterised by its status as an enclosed sea, which brings its own dangers. There are therefore no easy solutions to problems such as industrial pollution - as the rapporteur himself pointed out - or pollution due to high demographic density. The Action Plan presented by the European Commission is necessary. We need an all-embracing Action Plan that is not restricted to fishing methods, because nobody could believe that the current scarcity of fish is due solely to overfishing. It is due rather to a combination of factors, mainly marine pollution due to agricultural pesticides reaching the sea, oil slicks and everyday leaks from oil tankers, and the lack of purifying plants for treating sewage.
We therefore urgently need to adopt measures o combat industrial and urban pollution in the Mediterranean. We also need to put a stop to the infringements of the common fisheries policy that currently take place, such as illegal fishing, the use of illegal methods, parallel trading and lack of compliance with standards relating to minimum size.
The Mediterranean fishing sector is fragile. Its fleet - as we have already heard - essentially comprises small-scale fishing boats. The sector therefore needs the continued support of the public authorities if it is to develop in a controlled manner without growth for some leading to bankruptcy for others. This applies equally to the small-scale fishing fleet, aquaculture - a growing industry - or marketing.
As the Commissioner has pointed out, the characteristics of the Mediterranean are highly specific. Around twenty countries - most of which are not EU Members - as well as world fleets operate in this area, such as the Japanese and Russian fleets. The Community needs to ensure, in conjunction with the General Fisheries Council for the Mediterranean, that all parties comply with the principles of the common fisheries policy with regard to the Mediterranean. Without sustainable management of resources, the days of fishing in the Mediterranean are numbered, as this area provides a livelihood for almost half the workers in the Community fishing sector and half the European fleet.
As Mr Lisi has pointed out, the fishing sector in the Mediterranean employs a large workforce and has a positive effect on other sectors, such as tourism. Poor application of the principle of subsidiarity - and this is perhaps the strongest objection I would put to Mr Lisi - resulting in the renationalisation of the CFP, would be a death sentence for fishing in the Mediterranean. I therefore believe we urgently need to apply the CFP in its entirety in the Mediterranean, adapting it to the reality of the Mediterranean situation and considering in advance, where we feel it necessary, what exactly are the prevailing conditions in this area.
We need to adapt the fleet to existing resources, but we cannot - and here I agree with Mr Lisi - sentence it to ruin, as might happen if aid for renovating the fleet was discontinued. The ageing of the fleet would lead to the end of fishing in the Mediterranean, as surely as if there were no more fish.
The Group of the Party of European Socialists - and I should make this clear - supports the Action Plan presented by the Commission, which should be implemented with the utmost regard for the special characteristics of the Mediterranean.
Mr President, I believe we are all agreed that the sustainability of salt-water fisheries resources, and provisions to maintain it, are essential for the fisheries sector. A common fisheries policy (CFP) cannot, however, be blindly applied: it must take account of local and regional variations between different fisheries, fleets and regions of the Member States dependent on this sector, and the populations involved. For that reason, a degree of participation on the part of fishermen and their associations is essential. Their experience is vital. This requirement also means, however, that if the CFP is to be correctly applied, it is essential to guarantee flexibility for Member States in the application of measures for the management of the fishing effort. We must take into account experimental local projects developed by the fishermen themselves. The rapporteur mentions such projects in the Mediterranean. This also suggests that the Member States should be able to enforce conservation measures themselves, since it is they who know most about the state of resources.
Another point relates to promoting research, since measures to conserve and evaluate the state of resources should be taken on the basis of sound scientific opinion, with the participation of fishermen and their associations. In order to achieve that, it is necessary to promote research, a step the rapporteur also proposes for the Mediterranean in his report. We are also in favour of delegating the responsibility for coastal and other fisheries management to Member States, as well as encouraging the discovery of solutions on a local level. The aim of this, with the principle of subsidiarity in mind, is to reduce the fishing effort.
I feel that this is a good path to follow in other areas, such as the Atlantic. In Portugal, for example, as in the Mediterranean, small-scale coastal and non-industrial fishing is very important. While I concur with the rapporteur's argument that we need to take measures specifically to support such fishing, just as I argued for that need when the 2003 fisheries budget appeared, I would emphasise the need for the Financial Instrument for Fisheries Guidance to help small-scale fishing. I would also emphasise the importance of considering, for various parts of the Atlantic, and in particular for the 200-mile-long Portuguese coast and island territories, identical measures for the conservation and sustainable exploitation of salt-water fisheries resources to those I upheld for the Mediterranean.
I would also like to emphasise, as did the rapporteur, that the decline of fisheries has other causes, notably pollution and sea transport. The sector is therefore often a victim of these phenomena. Finally, I would like to thank the rapporteur for the work he has done.
Mr President, Commissioner, ladies and gentlemen, we are keen to emphasise the importance of this special report on the common fisheries policy, because it highlights the special situation of the Mediterranean fisheries. I should also like to congratulate the rapporteur for the excellent quality of his work.
The Mediterranean is a semi-enclosed sea. It forms an ecosystem, an entity in its own right, rich in its environment and in its culture. The problems involving the Mediterranean must be solved in the context of multilateral relations and the MEDA programmes, for which I am the rapporteur and which are true instruments of the European Union, set up by the 1995 Barcelona Convention, making it possible to take action from the point of view of sustainable development. MEDA must also take into account the economic, technical and environmental problems relating to fisheries. I should like to emphasise several points which are raised in Mr Lisi's report and which I believe to be of major importance.
First of all, in order to gain a knowledge of the region, it is essential to carry out a survey of the environment, the treatment of waste water, the development of coastal belts and the development of fisheries resources. In order to do this, considerable investment will have to be agreed on rapidly, to enable scientific research programmes to be implemented concerning the state of fish stocks and the prospects for development as a function of pressure from fishing.
Secondly, fishing techniques must be studied in order to decide which ones are most suitable, taking into account, in particular, the size of the fish, which are often smaller in the Mediterranean than elsewhere, and smaller fish do not necessarily mean juveniles.
Thirdly, we must protect and promote small-scale fishing, by which I mean non-industrial fishing, which is often coastal fishing and which is an important source of jobs besides treating fisheries resources with greater care than industrial fishing does.
Fourthly, fishing is an occupation with many motivated and competent people in responsible positions, people who are highly experienced and who are concerned with preserving the ethics of fishing, and who do not hesitate to share their extremely interesting local experiences so that lessons may be learned from them. Regional fisheries committees, which serve as centres of consultation, and which take into account the needs of the profession, should be encouraged.
Finally, as regards the Mediterranean Sea itself and the coastal lagoons, as well as the wetlands around them, we must seek to ensure greater respect for the environment so that fishing can continue to develop, particularly in the lagoons, such as the Etang de Thau, whose Category A status it is absolutely essential to preserve. Only in this way is it possible to allow the continuation of extensive fishing, constantly taking into account health criteria which correspond to an environment of excellent quality, thereby avoiding any deterioration which would certainly occur if we encouraged only activities taking place out of the water, in particular the cleaning of shellfish.
Mr President, the Community Action Plan for fisheries in the Mediterranean Sea presented by the Commission is an initial major step towards sustainable management of the sector. However, what we have here are a series of good intentions which, although we do not fully support them, need to be implemented with some urgency.
A number of points, rightly emphasised in Mr Lisi's report - and I would like to congratulate Mr Lisi - are particularly important. The Commission rightly considers that one of the key elements to bear in mind, with a view to a sustainable approach to fisheries in the Mediterranean Basin, is the specific nature of the Mediterranean itself. Quite right. I would point out that the principal areas of reproduction and repopulation of many - not all - species of fish in the Mediterranean are concentrated in the coastal areas. On behalf of the UEN Group, I can therefore only welcome the European Commission's proposal providing for delegation to the Member States of responsibility for managing coastal fishing.
I would also point out that another specific characteristic of the Mediterranean Sea - a relatively small, warm sea compared to the northern seas - is the fact that few single-species schools of fish are formed. Precisely for this reason - and here I am disassociating myself from the Commission's proposal - I feel that the Mediterranean fisheries system does not lend itself to the effective implementation of TACs and quotas.
We support the Commission's line on enhancing and improving scientific research in the Mediterranean and involving fishermen's associations in key decisions in the fisheries sector: these are points of primary importance which I am afraid it is not possible to go into in more depth here. I would, however, like to highlight the excellent proposal to allow professional organisations to participate in the future Advisory Council for the Mediterranean which we hope to see established.
In conclusion, still on the subject of the specific nature of the Mediterranean, I would like to emphasise a point which is genuinely important and crucial for the sector's economy, a point which certainly applies to Italy in any case. We must make every endeavour to support the small-scale fishing, the traditional fishing which, in addition to providing a vital source of employment for countless families, is the guardian of an age-old tradition which Europe must protect and safeguard.
Mr President, I apologise for being a bit croaky. I have made so many speeches over the last week I am losing my voice, although some people would regard that as a blessing.
First of all I congratulate Giorgio Lisi for his excellent report. Embracing the Mediterranean within the controls and regulations of the common fisheries policy is a very ambitious plan and one which I hope will secure the core objectives of conservation and sustainability.
However, to do so we first must learn the lesson from past failures of the common fisheries policy. We do not need to search far for these failures: for the past year we have been dealing with crisis after crisis. The Commission itself, in the opening lines of its CFP reform document, acknowledges that the policy has been deeply flawed. Where the main objective of the CFP has been to sustain employment in the sector and to sustain fish stocks we have failed miserably on both counts. We are now dealing with estimated job losses in excess of 40 000 around the North Sea alone, with hundreds of fishermen leaving the industry and scrapping their vessels, and fish stocks across the major whitefish species showing signs of imminent collapse.
The reasons for these problems are of course manifold: overfishing has indeed played its part, but so have environmental pollution, global warming, North Atlantic drift, and many other factors. However, the strict regime of TACs and quotas has itself exacerbated the problem of discards, with over 25% of healthy fish being thrown dead back into the sea every year. A Commission official told our committee last week that an estimated 150 000 tonnes of fresh healthy haddock were dumped dead back into the North Sea last year. This is an utter tragedy and completely unsustainable.
Similarly, the problems of illegal fishing - black fish landings - have made the situation even worse. We must not allow these problems to be imported into the Mediterranean under the CFP.
Of course, we have an initial difficulty - and a very large one at that - because the majority of countries fishing in the Mediterranean are not EU Member States, so we must seek their active cooperation in achieving our conservation and sustainable exploitation objectives. It would be untenable to impose a strict regime of regulations and controls on our own fleet while allowing vessels from other nations to plunder the seas unhindered. The very nature of the fishing sector around the Mediterranean is unique: few people realise for example that the Italian fleet is the second largest in the EU, with over 17 000 vessels. 98% of these, however, are under 12 metres in length, which means the main fishery is being prosecuted in inshore waters and is of a largely artisanal nature. Many of these craft are old and are becoming increasingly unsafe, so we need to look at the modernisation of these vessels on health and safety grounds alone.
I also welcome the recommendations from Mr Lisi that we should closely monitor leisure fishing. This is an increasingly important area and it provides many jobs in the tourist sector, the value of which we cannot underestimate. It would be ludicrous, however, to ignore the impact such activities have on the fisheries sector and on fish stocks.
Finally, I am very much in favour of the multilateral approach to fisheries management in the Mediterranean in future. This is the only way in which we can involve all of the actors and stakeholders in the formulation of sensible management proposals for a sustainable Mediterranean fishery.
I hope your vocal chords recover soon, Mr Stevenson. Seeing as we are talking about fisheries, I would like to make a suggestion. I am not a doctor, but I think you should do as the fish do for two or three days: remain silent. That will cure you for sure!
Mr President, ladies and gentlemen, I am not croaky, I am glad to say, but my voice does quaver a little when I speak of the Mediterranean, which beckons us towards the sun, beaches, and holidays.
The climatic, physical, cultural and political history of the Mediterranean is very rich and complex. I read recently that it dried up completely five thousand years ago, as demonstrated by the layers of salt on the sea floor. Admittedly, the pressures of tourism, the population explosion in northern Africa and pollution do not currently threaten this beautiful sea as gravely as did that climatic disaster which dried it up completely. There is nevertheless a risk of overfishing in many parts of the Mediterranean. The most rigorous scientific research says as much, though there is as yet no scientifically proven risk of a collapse in fish stocks. While there is admittedly no risk of collapse, then, there are threats nevertheless, and it is to be feared that resources in the Mediterranean may suffer the same decline as has occurred in other maritime regions. That is why it is necessary to take action.
There is no doubt that delegating power and responsibility to Member States, as well as teasing out solutions at local level in order to reduce the fishing effort, is to be welcomed. It is a good principle, one which could eventually be applied at points on the Atlantic rim, such as the coast of Portugal, for example. The obstacles placed by the rapporteur in the way of implementing the main tools of conservation policy, however, especially total allowable catches (TAC) and quotas, raise some doubts in my mind.
The objections brought by the rapporteur to the introduction of minimum landing sizes are also debateable. The reference to the special character of Mediterranean fisheries is legitimate, but seems almost to have become for some a pretext for maintaining the current status quo. Research is the magic word, but it is also used to defer decisions that demand to be taken straight away. In point of fact, though, research must indeed be a priority for the European Union, and organisations under its umbrella, if errors are not to be made in future regarding the state of fisheries resources and marine biodiversity.
A more balanced and rational study of salt-water fisheries resources in the Mediterranean is needed. That much is indisputable. At this point, however, after hearing the speeches made by my fellow Members, I continue to entertain doubts about whether we should apply the current Atlantic common fisheries policy (CFP) to the Mediterranean, or whether we should, on the contrary, apply the Mediterranean model to the Atlantic ? This is a highly controversial issue which we should perhaps examine in depth rather than superficially, since what has finally come to light today, after the speeches we have heard, is that the current CFP model is misguided, and the existing Mediterranean model is the one which may eventually come to be adopted. Is this claim true or false? It certainly constitutes a challenge. As the Commission says, the one thing of which we can now be certain is that the Mediterranean lacks regulations allowing the same levels of development to be achieved, and attaching the same high priority to this issue, as in other parts of the Community. It is not even true to say that a few specific elements are necessary. Who is right? This answer to this question is very important if we are to resolve doubts over whether some of the speeches made on the subject of the Mediterranean are not designed purely and simply to maintain the status quo.
Mr President, it was not until the end of 2002 that the Commission adopted an Action Plan aimed at ensuring the sustainability of fishing in the Mediterranean. One might say that it was not before time, and Mr Lisi's excellent own-initiative report emphasises the various positive aspects of this plan, at the same time highlighting those points that seem to him to be inadequate, or those that seem to him to be the most important.
Thus he points out, rightly, that before any restrictive measures are adopted, more in-depth studies should be carried out, leading to a precise evaluation of the current situation in the Mediterranean fishing areas. That evaluation should tackle every aspect of fishing activity, including its biological, economic, social, technological, cultural and even anthropological aspects. Such an evaluation would also have to be on-going. Mr Lisi, also following the Commission's plan, emphasises, again rightly, the fact that the Mediterranean ecosystem has a certain unity, which means that the issue has to be dealt with on a multilateral basis. There are currently six Member States bordering on the Mediterranean, if we take into account the accession of Malta and Cyprus, and that means that the Union will carry very considerable weight in any future negotiations. That can be demonstrated in the context of the Barcelona process. Permit me to remind you that it was in Barcelona that the first congress was held, in 1999, on maritime technological innovations and research.
The report emphasises the need for consultation with the people who are involved in fishing, who have organised themselves, and done a good job of it. They have modernised their fleet, and have adapted to change. All these efforts must be taken into account. They have often - almost always - done it with the aid of regional or autonomous authorities. That is the case in Catalonia and, I would say, in all the Catalan regions. It is important, therefore, that any regulatory action is taken in close consultation with the fishermen themselves, the institutions that they have formed, and the local, regional and autonomous authorities.
The debate is closed.
The vote will take place at 11 a.m.
We shall now adjourn until voting time.
(The sitting was suspended at 10.10 a.m. and resumed at 11 a.m.)
Mr President, we are shocked to learn that, in various countries, representatives of the Iranian opposition are setting themselves alight at a time when we receive the official Iranian representatives in this House. May I insist, in order to avoid any misunderstandings, that we side with those who, in Iran, uphold the values of human rights and democracy, so that acts of despair no longer take place?
I think your message is loud and clear, Mrs Maes, and we will ensure that it is understood.
The next item is the vote.
Mr President, I have to draw your attention to a serious irregularity: we are about to vote on the Terrón i Cusí report. At 10.50 a.m. this morning, it appeared that various translations of this report were not yet available. They are now available at 11 a.m., but this is far too late to vote on the report now. We will therefore have to respect the rules of this House and adjourn the vote until the Strasbourg sitting.
Mr Blokland, I am informed that the groups have approved the application of the simplified procedure to that report.
Report (A5-0222/2003) by Luciano Caveri, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a European Parliament and Council regulation amending the amended proposal for a European Parliament and Council regulation amending Council Regulation (EEC) No 95/93 of 18 January 1993 on common rules for the allocation of slots at Community airports (COM(2003) 207 - C5-0186/2003 - 2001/0140(COD))
(Parliament adopted the text)
Recommendation for second reading (A5-0194/2003) by the Committee on the Environment, Public Health and Consumer Policy, on the Council common position with a view to adopting a European Parliament and Council directive on the monitoring of zoonoses and zoonotic agents, amending Council Decision 90/424/EEC and repealing Council Directive 92/117/EEC (14856/1/2002 - C5-0084/2003 - 2001/0176(COD)) (Rapporteur: Marit Paulsen)
(The President declared the common position approved)
Recommendation for second reading (A5-0185/2003) by the Committee on the Environment, Public Health and Consumer Policy, on the Council common position with a view to adopting a European Parliament and Council directive amending Council Directive 86/609/EEC on the approximation of laws, regulations and administrative provisions of the Member States regarding the protection of animals used for experimental and other scientific purposes (5240/1/2003 - C5-0134/2003 - 2001/0277(COD)) (Rapporteur: Caroline F. Jackson)
(The President declared the common position approved)
Recommendation for second reading (C5-0130/2003) by the Committee on Industry, External Trade, Research and Energy, on the Council common position with a view to the adoption of a Decision of the European Parliament and of the Council concerning the production and development of Community statistics on science and technology (Rapporteur: Giuseppe Nisticò)
(The President declared the common position approved)
Report (A5-0211/2003) by Marjo Matikainen-Kallström, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the Commission proposal for the adoption of a Council regulation relating to measures envisaged to facilitate the procedures for applying for and issuing visas for members of the Olympic family taking part in the 2004 Olympic and/or Paralympic Games in Athens (COM(2003) 172- C5-0181/2003 - 2003/0061(CNS))
(Parliament adopted the text)
Report (A5-0171/2003) by Giorgio Lisi, on behalf of the Committee on Fisheries, on a Community Action Plan for the conservation and sustainable exploitation of fisheries resources in the Mediterranean Sea under the Common Fisheries Policy (COM(2002) 535 - 2002/2281(INI))
(Parliament adopted the text)
Report (A5-0186/2003) by Helmuth Markov, on behalf of the Committee on Regional Policy, Transport and Tourism, on the thirteenth annual Commission Report on the Structural Funds (2001) (COM(2002) 591 - 2003/2019(INI))
(Parliament adopted the text)
Report (A5-0184/2003) by Dana Rosemary Scallon, on behalf of the Committee on Regional Policy, Transport and Tourism, on the Commission's Annual Report on the Cohesion Fund (2001) (COM(2002) 557 - C5-0024/2003 - 2003/2020(INI))
(Parliament adopted the text)
Recommendation for second reading (A5-0195/2003) by the Committee on the Environment, Public Health and Consumer Policy, on the Council common position with a view to adopting a European Parliament and Council regulation on the control of salmonella and other specified food-borne zoonotic agents (14857/1/2002 - C5-0083/2003 - 2001/0177(COD)) (Rapporteur: Marit Paulsen)
Before the vote:
Mr President, I should like to thank my colleagues in both the Committee on the Environment, Public Health and Consumer Policy and in the Council and the Commission for their fantastically creative and constructive cooperation. It will mean quite large changes in Europe, and it will mean a lot for public health. There is, nonetheless, a small detail in all this that is incredibly important, namely the fight against resistance to antibiotics. I wish therefore to ask Commissioner Byrne to give us oral confirmation that the Commission takes this seriously and will table new proposals.
. Mr President, the Commission wishes to thank Mrs Paulsen for her support for this proposal and hopes that the compromise package discussed between the institutions will be accepted by Parliament. The Commission also notes with satisfaction the general support of this House for the package of proposals on zoonoses.
As you probably know there have been delicate discussions with the Member States on this regulation, its scope, the timetable for implementation and its financial dimension. I also understand that some of you have expressed concerns in relation to the use of antibiotics in animal production and the related risk of development of resistance to anti-microbials.
On 26 June 2001, the Commission adopted a Community strategy against anti-microbial resistance. This strategy comprises actions in all relevant sectors, including public health and the veterinary and phytosanitory sectors.
In March 2002, the Commission proposed the total ban of antibiotics used for growth promotion from 2006. The European Parliament is today expected to decide on this prohibition. I hope that it will support that date of 2006, as it is foreseen in the common position and, indeed, was included in the Commission's original proposal.
The Commission will also ask in the coming months for a European scientific evaluation of the use of antibiotics as medicines in the framework of salmonella control programmes, particularly in poultry. The Commission intends to take due account of scientific opinion in the actions to be taken. The regulation will be a well-balanced compromise. It will contribute to strengthening the Community approach to the control of salmonella and will certainly lead to a large decrease in the incidents of human salmonellosis.
Mr President, ladies and gentlemen, on Monday and following long negotiations, the Council reached agreement on the statute for European political parties. We therefore have a major opportunity today of passing, at first reading, this law that is so important for democracy and transparency in Europe. If that is to be possible, we must, in the course of the codecision procedure, make the Council and Parliament texts compatible. All the compromise amendments before you fulfil this objective. Whoever, therefore, wants us today to take the momentous step of deciding upon this party statute must vote in favour of the compromise amendments and reject all the others.
The translations had to be carried out very quickly between Monday and Wednesday. I would therefore ask Parliament's language service to check the text for compatibility with the Council's text, especially where the numbering is concerned, and also to add paragraph 3 of the Council's text, which we ourselves forgot about, to Amendment No 55.
Parliament's services, and the Council, are very much aware of the numbering problem that you raised. The text will be aligned as you request.
Mr President, ladies and gentlemen, on a point of order, I would like to emphasise, as Mr Leinen's speech confirms, and as I said yesterday, that we are introducing a new precedent today: we are going to approve amendments which have not been agreed on the basis of proposals suggested by my fellow Members, but a new type of amendment, negotiated with the Council. This is a new interpretation of the Rules of Procedure, a new innovation by Parliament. I therefore felt that the procedure defined in Rule 130a of the Rules of Procedure should have been followed. At this stage, however, I do not want to labour the point. It is the Bureau's decision and I can of course do no more than note this development.
Mr President, my congratulations to Parliament and to all those who have also offered their help. This really is a good day for European democracy. There can be no European democracy without European political parties. As we also said in yesterday's discussion in connection with the constitution and the outcome of the Convention, this statute is an important step towards giving politics a fully European dimension. Allow me to thank all those who have offered their help: Mr Tsatsos and also Mrs Schleicher who, with this Parliament's reports, prepared the way years ago; and next, of course, the Commission, which submitted the draft law to us very quickly once the Treaty of Nice had come into effect. Most particularly, I should like to thank the Greek Presidency of the Council, for which this was quite a major commitment, and a very successful one. My sincere thanks to my Greek fellow MEPs.
We have a lot of European statutes that are not yet operational. Today, we finally have one that can come into effect and that works.
(Applause)
Mr President, I would like to give colleagues a short update on where we stand on this important proposal.
First, may I say that your vote today will mark a further substantial step forward in the delivery of reform of the European Commission. As you will recall from our previous debates, this reform of the staff regulations brings in the major revisions and restructuring of the employment conditions and career development for staff throughout the European institutions.
Colleagues, when we had a debate here in Brussels on 27 March 2003, you were kind enough to give us your support for the amendments we proposed. However, we asked you to hold off from voting on the legislative resolution to give us the opportunity, as rapporteurs, to negotiate with the Council and the Commission to sustain Parliament's position. This is not an item of codecision, it is an item where we have an opinion. We have done that successfully and we now want you to vote on this substantially; we want to release the next stage of the discussion process - the convening of a consultation committee involving the Council, the Commission and representatives of staff and staff unions throughout the institutions.
So please, support this today. The amendments we are tabling reflect the current negotiating position and ask the Council and the Commission to bring back to us further changes that they will make beyond the original proposal. We will be returning to you with two further reports in a few months' time to confirm the whole process.
Mr President, to reiterate what Mr Harbour has just said, we are now asking for the final vote on this proposal. As Mr Harbour said, the text is now at the stage of being discussed jointly by the staff and the institutions. A second proposal will then eventually come back to this House, containing aspects that were not included in the original proposal - I am referring to the entire pensions system, whose reform the Council evidently wishes to raise and on which Parliament would once again need to be consulted.
The adoption of this text now enables us to express our initial position. In order to state our position on the definitive text, we would then need a second Council proposal.
Mr President, I have here - and for relevant reasons - an oral amendment, with the new number 15 a. There is a problem in this connection, namely that the title of the agreement, which we wish to support in Parliament, is rather long. The amendment itself is short, and I only have the English text. In spite of that, I would ask the House, if possible, to facilitate a vote on it. I shall read out this amendment:
I understand, Mr Swoboda, that you have spoken to other political groups regarding this matter.
Mr President, we support this oral proposal.
Mr President, we would like to change the last twelve words of paragraph 20 by way of oral amendment to 'are issues which require a sustained dialogue between the transatlantic partners'. This is the oral amendment on behalf of the rapporteur.
Mr President, I shall not take up much of the House's time. I would simply like to thank the staff very much for the speed with which they have worked. I would also like to thank the political groups for their capacity for dialogue on this issue of immigration, which is normally controversial but which requires the agreement of all of us in order to impose common sense and useful policies.
Many thanks also to the spokesmen of the groups for their availability, which enabled us to vote on this report before the Thessaloniki Summit.
Mr President, in Amendment No 6 to this report, Mrs Boudjenah proposes to add a sentence to paragraph 1. She stresses the important role of access to energy for development and suggests that we characterise access to energy as an essential human right. I am sympathetic to her reasoning, although I do not think we can make such a statement. Access to energy is not part of any human rights convention.
I would, however, be prepared to replace 'essential human rights' by 'economic and social rights'. If the House agrees to such an oral amendment, I would then recommend that it support the amendment thus corrected. If not, I would advise the House to vote against the part of the amendment which refers to essential human rights.
. (PT) The Olympic Games will be held on the territory of a Member State for the first time since the creation of the Schengen area and its integration into the Union framework.
We have here a specific Community measure that sets out a system of derogation from the rules on the issue of visas for members of the Olympic family taking part in the 2004 Olympic Games in Athens. The aim of this Regulation is to facilitate the task of the Member State entrusted with organising the next Olympic Games - Greece - while enabling it to fulfil the commitments made under the Olympic Charter.
Temporary derogations from certain provisions of the acquis communautaire on visas are provided for; they are of limited scope, proportional, of a technical nature and fully justified by the exceptional character of the event.
Members of the Olympic family who, because of their nationality, are subject to visa requirements will continue to be subject to those requirements. The intention is merely to facilitate the procedures for submitting applications and the form in which visas are issued (the Organising Committee will simply have to forward a list of participants to the services responsible for issuing visas in Greece). Neither is there any conflict with the basic principles or security rules of the Schengen area (the Greek authorities must check that all the requirements are fulfilled before a visa is issued).
. British Conservatives fully support the values of the Olympic Movement and the Olympic Games in Athens in 2004 but even under these very important circumstances we are unable to support the principle of a common visa policy.
To a great extent I share the rapporteur's concerns regarding the need to simplify the visa application procedure for participants in the Athens Olympic and Paralympic Games in 2004. I also agree with her position on speeding up the entry and transit procedures on these occasions, without forgoing the security needed for situations of this kind.
Indeed, as history has dramatically shown in the past, the Olympic Games, because of the media attention they enjoy, are prime targets for displays of extremism and violence; high levels of security are therefore essential.
The adoption of a uniform short-stay, multiple-entry visa may lead to improvements in the processing of data, which will certainly make it easier for the organising country to keep track of and monitor entries and exits from its territory and the whole Schengen area.
I think it appropriate that the Commission should prepare a prompt report, as recommended by the rapporteur, to help in assessing the functioning of the proposed system and allow it to be implemented at forthcoming events of this nature.
I therefore voted in favour.
The Mediterranean plays a highly significant part in the European Union fisheries sector. The Community's Mediterranean fleet, representing 22% of Union vessels in terms of tonnage, is clear evidence of that. In view of this, I voted in favour in order to support the rapporteur's position and to welcome the Commission's views in this Action Plan, especially when it refers to the specificity of the Mediterranean as an essential parameter in the ongoing reform. This perspective is made all the more relevant by the current discrepancy between the real importance of that specificity and the attention paid to it in the context of the common fisheries policy (CFP).
The rapporteur has drawn up a pertinent set of proposals which will contribute to a reasonable consideration of Mediterranean particularities and lead to the development of a model specific to the area. I particularly agree with the following proposals: the assessment of CFP impact in this area; the preference for the decentralised approach to local or self-management solutions, as is essential for sustainable fishing and full compliance with the principle of subsidiarity; the promotion of improvements in scientific research, and consequently the adaptation of the Action Plan to the conclusions drawn from the results achieved; and the rapid setting-up of negotiations with coastal third countries, as well as the involvement of countries which, although not Mediterranean themselves, have important strategic positions in this area, especially those that are Member States of the European Union.
. Although my vote was in favour of the Markov report, I wish to draw attention to the fact that paragraph 11, in supporting the assignation of the entire responsibility for the structural funds to a single authority and a single minister in each Member State, may be inconsistent with the arrangements in Member States that have federal or devolved administrations. I hope that the paragraph will be interpreted in a manner appropriate to these situations.
Yet again we note, as does the report, the failure of the EU's regional policy and the lack of prospects for its future application, especially in the weaker countries following enlargement.
Not only have the objectives of economic and social cohesion not been implemented and no reduction in development inequalities observed, but also, on the contrary, inequalities are increasing, even within the Member States, there is galloping unemployment and the socio-economic fabric of agricultural, mountain and remote areas is unravelling.
A typical example is Greece, which was and still is the poorest of the 15 countries, with huge regional inequalities internally and with the sad privilege of 9 of its regions belonging to the poorest areas of the ?U. In addition, Greece refunded from the famous 'gold mine of packages' 46.4% of the subsidies relating to the funds of the richer Member States via the importation of know-how, capital equipment, goods and services. In other words, we are robbing Peter to pay Paul! Thus, not only did Greece not benefit from regional policy, but also, on the contrary, it committed its future growth and national independence in return for a few subsidies for works and studies of questionable efficacy for its real growth.
The European Parliament's initiative in assessing the take-up of the Structural Funds deserves praise. This highly negative assessment identifies a number of unacceptable problems in this instrument, which is so crucial for reducing inequalities in regional development.
For various reasons, each one more unacceptable than the next, an excessive proportion of the available funds ends up not being used - between 30 and 60%, depending on the funds! Fortunately, Portugal has a fairly good take-up rate. This assessment identifies the reasons for this underuse, blaming both the Commission and the Member States that benefit from these funds: a lack of transition between programmes, delays in execution and the submission of projects, inadequate coordination and poor planning decisions.
It also presents solutions which, in my view, should be implemented in the mid-term review of the Structural Funds, such as: the simplification of procedures, monitoring of fund use, clarification of the responsibilities of the participants, and sanctions in the event of failure to keep to the timetable and fraud.
Finally, as I have previously argued in this House, this report proposes transitional measures for those regions that currently have Objective 1 status but risk losing it because of the statistical effect resulting from the entry of poorer countries. I welcome the fact that the Commission is sensitive to this injustice.
. (PT) I voted in favour of this report.
Once again we find that there is a large discrepancy between budgetary forecasts and actual implementation, as far as the Structural Funds are concerned. Utilisation of payment appropriations was 69%.
I agree with the Commission's suggestion that greater responsibility should be given to the Member States' administrations and that procedures should be simplified, based on the adoption by the Member States of best practice, together with suitable training for administrative staff entrusted with these tasks. All this had already been mentioned in previous reports.
I still consider that much greater visibility needs to be given both to the programmes and to the potential for regional development and job creation. I also think the European Commission should be prepared to join occupational, regional and local associations, especially in the private sector, in promoting awareness-raising activities (conferences, seminars, etc.), to serve as a practical incentive and to contribute to improving the economic actors' understanding of the potential benefits, framework and responsibilities associated with their projects. If the Commission approached the economic actors more closely and thus made a more effective contribution to the much-desired 'harmonious development of the whole Community', it would not only result in an increase in actual project implementation but also serve to prevent the misuse of funds, which can have dramatic consequences, as in the case of the relocation of companies that benefit from structural funds.
. (PT) The imbalances among the various regions of Europe are the greatest threat to the project for the political and economic integration of the Union. The promotion of economic and social cohesion is a priority political objective of the Union (consolidated by the Maastricht Treaty on European Union into one of the three pillars of European integration).
The Cohesion Fund has played a decisive role in lessening these asymmetries by supporting those Member States with greater structural difficulties. It will become even more important in the context of enlargement (from 2004, all the candidate countries should become eligible).
I believe that the approach taken by the rapporteur in her report should have been more positive and less bureaucratic. I share her concerns regarding the 4.1% deficit seen in Portugal in 2001 (which thus does not conform to the macroeconomic criteria), which the present Portuguese Government inherited from the previous socialist government. It would have been fairer to Portugal if the rapporteur had recognised the effort and the measures that the Portuguese Government has already taken, which have been praised by both the Commission and the Council.
All these instruments are essential to comply with the principle of economic and social cohesion. The Cohesion Fund, like the other Structural Funds and the remaining Community policies, should continue along these lines. Without cohesion, the European ideal will be lost and will fail.
. (PT) Through its Cohesion Fund, the priority objective for the promotion of economic and social cohesion, the European Union has contributed to the fight against regional imbalances in the Member States.
Because the Portuguese GNP is less than 90% of the Community average, since accession the country's infrastructure has benefited from an unprecedented leap forward, particularly in the environmental (management of water resources) and transport (railways) areas.
With enlargement on the doorstep, it is becoming increasingly important to use the available funds effectively and rationally, to submit high quality projects and to meet realistic timetables. As argued in this report, I support stricter control of fund applications on the ground, a more detailed assessment of the impact of the funds, sanctions for irregularities and the recovery of sums unduly paid out. These are measures that will help to enhance transparency.
It should be remembered that macroeconomic criteria, especially the increase in the public-sector deficit, affect the allocation of Community funds. Portugal's 4.1% deficit in 2001 raised the question of the possible suspension of funding. This report refers to Portugal as the only Member State in this situation!
In this connection, I should like to state here my clear support for the rigorous budgetary measures currently being developed in my country, despite the harsh criticism that they have attracted.
. (PT) I find myself forced to abstain.
I believe the motion for a resolution, although dealing with an annual report for 2001, falls far short of properly representing the de facto reality of the implementation of the Cohesion Fund. It represents inaccurate realities which, even in view of the time to which they refer, are irredeemably divorced from the framework of conclusions and ways forward that should take precedence in a report of this nature.
Abstention also expresses my inability to agree with a reading which, in presenting concrete data supplied by the Commission, draws conclusions that have long been clearly invalid. Specifically, I could not help being particularly stung by the statements in clauses 8 and 9, which are potentially onerous for Portugal. It is unfortunately a fact that poor governance by the socialists in Portugal led to financial disaster, as shown by the public-sector deficit of 4.1% in 2001, which was punished by the Portuguese people in the early elections held in March 2002. On the one hand, however, this fact did not have the automatic effects that might be inferred from clause 8; and, on the other, clause 9 regrettably ignores the fact that the new Portuguese Government has - forcefully - already taken all the measures required to correct the situation. By making great sacrifices, it achieved absolute success straight away in 2002.
. I would like to highlight some important points regarding my report on the European Commission's Annual Report on the Cohesion Fund for 2001.
In its Agenda 2000 Communication, the Commission retained the priority policy goal of promoting economic and social cohesion.
The main aim of the Cohesion Fund was to help countries with the greatest structural disadvantages; the beneficiaries of the Fund having a per capita GNP lower than 90% of the Community average and committing to adopt a convergence programme.
The Annual Report is an essential tool in assessing the activities of the Cohesion Fund.
The financial execution of the fund in 2001 was generally acceptable. However, the issue of outstanding commitments to be paid (R.A.L.) remains a serious weakness and there is still an urgent need for rigorous checks to ensure that the rules of transparency are observed in relation to public contracts. The control of the Fund's activities on the ground still needs to be intensified.
I welcome the Commission's efforts to tackle the problem, in particular through the establishment of a task force in DG Regio in April 2002 and I reiterate our call to the Commission, when it submits future reports, to give more detailed information about the projects financed.
(Explanation of vote abbreviated in accordance with Rule 137(1).)
- (FR) I voted in favour of this report. We still remember the terrible disasters that befell certain factories, particularly the one in Toulouse. In view of these accidents, it would be premature to seek to call into question legislation which has been in existence for three years. On the contrary, it would be advisable to improve safety measures.
Our priority is to be able to combine industrial development with increased safety. A Europe without factories would surely be inconceivable, would it not? The zero-risk option does not exist, and to insist that it does would be to tell a lie.
The objective is therefore to be prepared for the unexpected. In order to do this, the idea of information is of supreme importance, particularly information regarding the courses of action to be followed in the event of an explosion. This is absolutely fundamental if in future we are to avoid even more serious damage.
We must not frighten people. Being prepared for the unexpected also means doing everything we can to avoid it. Therefore, the new requirements being sought must be based on a proper evaluation of the risks, in accordance with criteria defined at Community level, the definition of the responsibilities of those involved in the undertaking, both employees and management, including the obligation to provide adequate training, the implementation of security-management systems with on-site testing, and the tightening-up of controls.
(Explanation of vote abbreviated in accordance with Rule 137 (1) of the Rules of Procedure)
. (PT) Although the Common Position takes up a number of the amendments tabled by the European Parliament at first reading, particularly those relating to the accident in Toulouse and the time limits for application of the directive, the fact is that it is essential to reiterate certain amendments that were not taken into consideration by the Council. I therefore argue that, in view of the recent mining accidents, it is fundamental that these amendments should be included in the scope of the Seveso II Directive. Moreover, it is important that the sites with the highest accident risk should be mapped and represented graphically.
. (PT) We regret that the Council has still not pronounced on how it is going to finance the reform of the common fisheries policy and has not reached an agreement on the provision of additional appropriations for the supplementary measure on scrapping fishing vessels, when the Commission proposed an extra EUR 32 million in 2003, financed through the flexibility instrument.
Although we reject the scrapping incentive measures (not least because the criteria are unfair), we also reject the idea already aired by the Commission that the reform should be financed through reprogramming of the FIFG or even of the other Structural Funds. We regret that the report does not give the Council a lead in this matter, especially in view of the opinions of the European Parliament and the Committee on Fisheries during the 2003 budget procedure debate. We also regret that our proposed Amendment No 5 was not approved, since 'new priorities require new financial means'.
It is unacceptable that the fisheries sector should continue to be sacrificed, even in the preliminary draft budget for 2004, given the crisis it is undergoing and the need to support fishermen and regions dependent on the sector. We therefore voted against the motion.
. (PT) In its Draft Amending Budget, the Commission proposed additional appropriations for the scrapping of fishing vessels through the mobilisation of the flexibility instrument, to the sum of EUR 32 million. In its version of the Draft, the Council rejected this request since it could not reach internal agreement on the manner of financing this measure.
I should like here to state my total support for the rapporteur in urging the Council to submit a sustainable proposal for financing the reform of the common fisheries policy. The present request for additional appropriations simply refers to the use of surplus funds from 2002. There is nothing new here, just a way of giving financial resources to certain measures that have already been adopted, including:
the reconversion programme for the Spanish and Portuguese fleets, which suffered as a consequence of the non-renewal of the Morocco fisheries agreement; and
the emergency measures taken after the Prestige disaster off the Galician coast.
It should be remembered that these measures were included in the flexibility instrument for 2003-2006, the share for 2003 being EUR 32 million.
The Council seems to have 'forgotten' the consequences of the moratoria on cod fishing, the failure to renew the Morocco agreement and its refusal of funds for vessel modernisation.
The Moderates are choosing today to abstain from voting in the final vote on the financing of European political parties. Political parties should be built upon their membership and manage without public funding. Public funds should not, on principle, be used to finance political parties.
We are voting, for the aforementioned reasons, in favour of Amendment No 41, calling for the rejection of the Commission's proposal in its entirety.
- (FR) We voted against the Leinen report on the statute and financing of European political parties because we believe it is indecent to take money from taxpayers in order to preserve these artificial bodies, the main object of which is to make people believe that there is a real European political scene, participating in European democracy.
In reality, this is to a large extent an illusion. If the would-be European political parties really possessed the solid base that they claim to have, then let them be funded by that base, in other words by the national citizens and political parties.
Moreover, the proposed 'statute' system may lead to political control of the parties, legal references for which are extremely vague, and which would be unworthy of a free society.
This is so true that even the instigators and beneficiaries of the proposed scheme are reticent about having their names attached to it. The Commission would like Parliament to operate the scheme, because it is obviously political in nature. Parliament, which does not want to see its image tarnished, would like it to be run by the Commission. How would it be if, in order to simplify things, we just abandoned this ill-conceived proposal?
Financing European political parties is yet another step in the direction of the European federal superstate. From above, there is the desire to standardise the existing parties, knock the edges off them and extricate them from their national traditions. Moreover, political parties in various Member States are already being funded by the government; in Belgium, for example, they are financed by the provinces, the regions and the federal government. It is really worrying when funding becomes tied in with conditions. Concepts such as 'respecting the democratic principles' are not defined anywhere precisely. This opens the floodgates to arbitrariness. Except for the Communist parties, only the odd party represented in the European Parliament is opposed to democracy, but press articles have meanwhile shown that national right-wing parties are expressly being watched. In certain circles, it has become commonplace to declare opposition to 'politically correct' dogmas - concerning the immigration problem, for example - to be incompatible with democratic principles. Aberrations of this kind must be reserved for strictly polemical use and may not be translated into European legislation.
The representatives of the 'Vlaams Blok' and the 'Front National' will therefore be voting against the report and will examine all legal remedies against this violation of the principle of equality.
- (FR) I abstained from the vote on this report for two reasons.
The main reason is that the regulation on the statute and financing of European political parties authorises gifts from legal persons to European political parties. I cannot accept such a proposal because it would make it impossible for the parties to be independent of business circles. The influence of the business lobbies on parties and political orientations is already considerable, and direct financing, even with a ceiling attached to it, would increase even further their influence on political parties. Besides, there is no guarantee that the financing of the national political parties by the European political parties will be kept separate, because of the authorisation of cross-border measures.
Finally, it is no longer a question of European political parties, but rather of political parties at European level.
I decided to abstain, rather than vote against this report, because I believe that the adoption of such a statute is a strong and positive signal of a move towards a closer Union and towards a destiny that is truly shared. The European political parties, funded by public subsidies and by contributions from activists, are one of the means offered to our citizens of bringing about this increasingly close Union of our peoples.
. We cannot support this attempt to build a political and parliamentary sphere in the European Union from above. The EU elite believes European political parties will solve legitimacy problems and support integration, but the opposite is likely to happen. There will be conflicts between the rights of national political parties and European political parties since they have to be active within the same 'political space' (There is no European political space which exists in no-man's-land above the national territories).
The citizens in the Member States, who are supposed to contribute tax money to the proposed European parties, will view these as artificial bodies intended to reduce the influence of the national parties and to impose political integration from the top down. Democracy must be built from the bottom up, not the other way around.
We strongly recommend that the proposal be withdrawn.
. (EL) The report being debated has no administrative character, it has a purely political character. The proposed introduction of European political parties is not the result of voluntary choice and agreement on action based on common ideological approaches; on the contrary, it is intended to bring about acceptance of the reactionary and anti-grass roots structure of the ?U.
For the ?U, respect for the 'rule of law' is respect for the dictatorship of the monopolies, with the Schengen Agreement, fewer and fewer rights and personal freedoms, EMU, part-time and temporary work and anti-grass roots austerity programmes, in order to safeguard big business's profits.
The ?U's ambition, using blackmail and funding as a lever, is to incorporate its terms for building parties into its reactionary policies and so impose them. It opts for constant and institutionalised intervention in the Member States, in order to restrict the voice and action of the political forces which have an anti-imperialist, anti-capitalist character and are fighting the ?U. The strategic objective is to depreciate the class struggle at international and national level in the consciousness of the peoples. A party has validity at European and international level when it is strong in its own country.
Opportunist political configurations are being strengthened which put a brake on the radicalisation of consciousnesses, on the search for struggling poles of expression and action, trapping the peoples in reactions that are painless to the system.
For these reasons, the MEPs of the Communist Party of Greece voted against the report and called for it to be withdrawn.
- (FR) Apart from outstanding issues such as the role of the Commission in allocating and controlling credits, there are certain points that give rise to serious problems.
One is the obligation imposed on the European parties to respect the principles of democracy and of the rule of law, as well as the fundamental rights and principles contained in the European Union's Charter of Fundamental Rights and in the Treaties .
I am very worried about the irregularities that such a provision could lead to, given that it contains the seeds of the principle of the prohibition of political parties, because that is what the exclusion of part of the public financing boils down to. This measure, which is fatal to freedom, is all the more shocking in that it leaves room for arbitrariness. How can we possibly believe that the verification, by Parliament, of the statute, programme and activities of a political party will be carried out objectively?
Moreover, we must emphasise the fact that a Europe of parties, which is what the proposal seeks to achieve, will in no way be the same thing as a European democracy. Nothing could be worse than to watch the development, within the European Union, of a system dominated by parties greedy for power, a system which, in France, was responsible for the collapse of the Third and Fourth Republics.
. (PT) I regret the manner in which this report was put before the house. When the agenda includes the strengthening of 'democracy and transparency' in the functioning of the European Union, the European Parliament should set an example. This has certainly not happened, with the last-minute tabling of a vast number of apparent 'compromise amendments', considerably changing positions the rapporteur had always upheld and resulting from direct negotiations with the Council, about which more detailed information should be provided. As I said in the debate, the best thing would be to apply Rule 130a of the Rules of Procedure, send the procedure back to the Committee on Constitutional Affairs and reschedule the subject for the July part-session. In addition, although I recognise that the final positions reflect highly positive advances compared with both the Commission's initial proposal and the rapporteur's obstinacy - a development that I welcome - I still have differences on essential points: the failure to provide for an expanded system embracing all legitimately constituted political parties, since the Treaty does not authorise discrimination between political parties 'at European level', recognising also that they are all 'important'; the requirement for a level of self-financing that I consider too high and which I fear will be a source of problems at a supranational level; the non-jurisdictional system for rejecting funding, as I do not think the obvious existence of the right to appeal is sufficient. I therefore voted against the report.
I have voted against the report, which was nonetheless adopted by 345 votes, with 102 votes against and 34 abstentions.
The reason for this is, firstly, that it would be preferable if the Commission were to set the amount of party financing, not Parliament, which would in that way grant party financing to its own 'political European families'. There would be a significant temptation to do this.
Secondly, the requirements for forming a European political party have been set too high, with representation demanded in every fourth Member State.
Thirdly, there is a built-in risk of arbitrariness inasmuch as separate assessment criteria are applied to what are termed European parties before they are given financial support. Who is to decide how these criteria are to be applied? In practice, it is the dangerous system whereby political parties are to decide which political groups are to have the status of parties and so receive financial aid, a system unknown to the Swedish Parliament.
As Flemish Socialists, we have voted against the Council's compromise concerning the statute for European political parties as this was presented before the EP, because it does not sufficiently guarantee the independence of European political parties.
The compromise contains a financial arrangement which means that fully-fledged European parties can be co-financed by donations from 2004 onwards. The compromise that was reached, as a result of which a donor - being a natural or legal entity - can donate up to EUR 12 000 per annum to a European party, with a traceability ceiling of EUR 500, is unacceptable to us.
We continue to work for a ban on company donations and a ceiling on private donations of EUR 2 000 per annum, whereby donors are required to make themselves known if they contribute EUR 125 or more.
Overall, we are abstaining from voting in favour of the motion for a resolution in Mrs Terrón i Cusí's report on an open method of coordination for the Community immigration policy. We are in favour of the motion, but are abstaining from voting since we believe that it should be up to the Member States themselves to decide.
- (FR) We voted against the Terrón i Cusí report on the Community immigration policy because it constitutes, in both form and content, an example of one of the most disastrous products of the European Parliament.
As regards form, it was added to the agenda at the last moment and it was the subject of a vote of approval without any debate, like most of the reports this session.
As for content, this text, submitted by a rapporteur from the Left, is supposed to deal with immigration policy as a whole, yet it says almost nothing about illegal immigration. On the contrary, it considers that the crucial factor for evaluating the success of a European immigration policy is the full integration of the migrants into the host countries. With this in mind, it proposes, amongst other things, the creation of a 'civic citizenship' enabling legal immigrants to be given various rights, including the right to vote in local and European elections (paragraph 29).
Not surprisingly, the report states (in paragraph 53) that the European Refugee Fund cannot finance forced repatriation, yet it welcomes the Commission's proposal concerning the financing of pilot projects relating to integration (paragraph 39).
I am voting against the report, since a political document that is silent about the conditions in European jails designed for deportees, about deaths at the borders, basically caused by European border controls, and about the structural racism of European immigration policy does not deserve to be endorsed. What is more, European migration policy pursues two objectives: it increases the isolation of Fortress Europe by shifting border controls further upstream, namely to countries of transit and origin; and it optimises the economic exploitation of what are, from a capitalist point of view, 'usable' labour forces. The report before us attacks, however, neither the reduction in the level of protection for refugees to the lowest common denominator nor the hypocrisy and double standards in the so-called 'fight against illegal immigration', aimed at militarising the borders at the same time as purloining cheap labour forces. It even still welcomes the introduction of common border controls. The deportation agreements that are being urged upon third countries by the EU are not up for debate.
The report before us does not even begin to criticise this repressive and xenophobic behaviour. Instead, a large majority in Parliament applauds a toothless report representing the wretched political mainstream. I do not add my voice to this majority.
. (PT) We support the United Nations' initiatives aiming to combat the illegal trade in weapons, including light weapons, which feed the traffic in arms and the profits of the major armaments industries.
Significantly, however, I must highlight the fact - and the contradiction - that this debate took place in conjunction with the debate on a 'Security Strategy for the European Union', attended by Javier Solana, the High Representative for the CFSP, who had prepared a report for the Thessaloniki Council.
Why? Because in his speech Mr Solana upheld a concept of security based on militarism and interventionism, arguing for the development of a strategy assuring an early, rapid and 'robust' intervention, when necessary, and the existence of more military resources in combination with diplomatic and civil instruments.
This proposed 'Security Strategy for the European Union' seems to adapt the objectives of the CFSP and CESDP to the conclusions of the Washington and Prague NATO Summits in that it places the emphasis on the possibility of using military aggression. In other words, it is a consolidation of policies and instruments that are the negation of disarmament and détente in international relations and seek to guarantee worldwide military domination, through a hoped-for 'partnership' of the European Union with the United States.
. (PT) The essential problem of developing countries with regard to energy - in contrast to the situation in more developed countries - is not the replacement of current production sources with other, less polluting ones. The essential problem is one of access to any sources of energy at all. Note that two thousand million citizens do not have access to electricity. So in order to achieve the dual objective of democratising access to electricity without worsening the greenhouse effect, it is fundamental that we should support the transfer of technology and the financing of environmentally beneficial projects. It is unacceptable that the European Union should send its most obsolete technology to developing countries. I welcome the efforts made by the European Union at Johannesburg for there to be binding targets for renewable energies, and the initiatives launched at that summit to get businesses involved. I believe the rapporteur has made an excellent contribution to this cooperative effort to share the best technologies.
- (FR) The Wijkman report has the great merit of demonstrating the key role played by energy in development, and of giving us some sobering figures that reveal the size of the problem. From the two billion human beings who do not currently have access to an energy service capable of responding to their basic needs, to the forecasts of the growth in world energy demand by the year 2020 (an increase of 65% compared with 1995), the accent is judiciously placed on the vicious circles of under-development on which it is now absolutely essential to take action in the interests of the planet as a whole.
Although, like the rapporteur, we can welcome the Commission's initiatives, we would hasten to add that, when mentioning their lack of ambition, emphasis could - and indeed should - have been placed on the lack of any research effort as regards nuclear energy, because serious forecast studies clearly show - and the rapporteur, in spite of himself, also contributes to this conclusion - that we will not be capable of meeting the future energy needs of the planet if we turn our backs on the only technology that is capable of effectively taking over from fossil energy sources, which are often, as the report emphasises, the source of covetousness and of extremely serious conflicts.
My group will vote in favour of this report, hoping that it will contribute towards this salutary realisation.
. (PT) I congratulate Mr Wijkman on his excellent report, both for his insightful reading of the key role played by energy in development policies and for the ways forward that he points out, which are always marked by a pivotal concern to improve living conditions for the poorest people. This concern and the adoption of practical, realistic and effective measures are a challenge for the creativity of the peoples in the European Union and an imperative for humanity. We have to break the energy-poverty nexus - the basis for the two Commission proposals - in that 'where energy is lacking, poverty develops and a vicious circle comes into being.'
I share the rapporteur's concerns about the lack of a clear financial commitment by the Commission to back up the diagnosis made. I believe, however, that we are moving in the right direction. Even from a merely economic viewpoint, all the support that can be realised in the field of energy is clearly an investment for the future. For everybody. It is one of the areas in which development policy can have a more lasting and visible effect.
We Moderates believe that the marine environment is important and should be protected. The prerequisites for a clean Baltic Sea environment in the future have improved considerably through the fall of Communism and are in the process of being improved further through the enlargement of the European Union. Through EU cooperation, the common work in favour of a cleaner Baltic Sea will be intensified.
We have voted in favour of this own-initiative report in spite of its not taking account of what has already been done and in spite of the fact that the rapporteur wishes to direct developments using unduly far-reaching central control and supranationalism.
We Moderates believe that the problems of the Baltic Sea neither can nor should be solved in the same way as, for example, the Mediterranean's. Affected countries and regions in their respective geographical areas must be able to find solutions adapted to local conditions.
. (PT) As stated in the plan of implementation from the World Summit on Sustainable Development in Johannesburg, 'oceans, seas, islands and coastal areas form an integrated and essential component of the Earth's ecosystem and are critical for global food security.' Protection of the marine environment, particularly the conservation of its biodiversity, must be considered a priority, and further action in the field of marine protection, a true coastal policy and promotion of sustainable use of the seas are all needed.
We therefore agree with the rapporteur that a strategy in this field must integrate the following: the precautionary principle; the development of protection and conservation measures; an integrated approach to all human activities impacting on the marine environment; an integrated approach in the management of fishing effort; and a regional approach, taking into account regional diversities and respect for their 'ecological characteristics and socio-economic aspects', without forgetting that there are other causes of marine pollution.
Hence we consider that the recent Commission proposal for the management of fishing effort in the Atlantic calls into question the objectives of conservation and the ability of Portugal, in particular, to carry out conservation measures in its exclusive economic zone.
- (FR) I voted in favour of this report. To adopt a strategy to protect and conserve the marine environment is to devise a real European policy in favour of marine safety.
The rules and directives are in place. It is up to Member States to apply them and up to the European Commission to monitor their implementation. We must be firm on this point, because it is only too easy, when disaster strikes, to make Europe the ideal scapegoat.
New marine safety requirements are also proposed in order to protect our coasts, such as the use of double-hulled vessels and possible penal sanctions for anyone committing infringements, and I am asking that these measures be accompanied by the creation of European coastguard services.
This policy seeks to protect and preserve instead of attempting to repair the damage that has already been caused. In effect, environmental disasters cannot be remedied by subsidies. The regions affected are suffering, and will continue to suffer, for a long time, in terms of their biodiversity and their ecological balances, so essential to the preservation of fish stocks and the conservation of species.
. (PT) I congratulate the Commission on the Communication it has presented. I consider, however, that the Communication should have based its analysis on the conservation of fish stocks and not on vague sustainability. It also did not go far enough in analysing the impact of fishing on the protection of the marine environment or in defining the quantified targets and timetables to be achieved.
I therefore hope that the Commission will, as soon as possible, table a draft strategy for the protection of the marine environment, setting out a global response to the challenge of promoting the sustainability of the marine environment, both by coordinating and consolidating the various legal texts that already exist and also by encouraging the creation of European and worldwide monitoring and assessment bodies. This strategy must contain an action plan for the protection of the marine environment that includes targets, resources and timetables. Lastly, I appeal to the leading role of the European Union in the international negotiations on marine conservation: it is fundamental that by-catch techniques (laying very long nets which end up killing non-target species such as cetaceans, seals, birds and turtles) should be severely restricted on a worldwide scale.
. (PT) The unanimity achieved in the Committee on the Environment, Public Health and Consumer Policy confirms the almost incontrovertible nature of this own-initiative report. I shared its positions and voted in favour.
I believe it is appropriate to set up a harmonised European Marine Strategy, the need for which has been demonstrated. Moreover, the idea that the lack of complete information is not an excuse for avoiding the adoption of precautionary measures (especially where the decline in biodiversity is beyond doubt) is, if not applied blindly, a worthy principle for taking action.
Equally useful is the rapporteur's request for the European Union to decide to join the Arctic Council (whose current members are the United States, Canada, Iceland, Norway and Russia, Denmark, Sweden and Finland). If the EU were a member, this would surely improve Euro-Atlantic understanding of environmental problems and give the EU a significant forum, particularly for the protection the Nordic marine environment.
As for the Commission's conviction that the maximum sustainable yield should be defined in terms of the sustainability of stocks and not of economic sustainability, I think a more balanced approach is needed: a strategy for the protection and conservation of the marine environment, and at the same time a definition of mechanisms to enhance economic sustainability. The best thing about such a compromise is surely finding that the policy thus defined is a constant success.
. (PT) As I wrote in my explanation of vote on the Markov report, here too one of the main problems of the Instrument for Structural Policies for Pre-Accession (ISPA) - the development programme aimed at eight of the countries in the process of accession, for the year 2001 - is the persistence of difficulties associated with fund utilisation procedures.
The ISPA programmes form a sort of Cohesion Fund for the countries that are soon to join the European Union, and aim at improving basic infrastructure in the environmental and transport fields. Within this framework, as the rapporteur points out, it is important to invest in good administrative training for the staff in these countries who will be managing the Structural Fund aids from next year. This will avoid bureaucratic hold-ups, which result in constant bottlenecks and delays.
In agreeing with the rapporteur's position, the message that the Committee on Regional Policy, Transport and Tourism would like to pass on to the Commission is also that a major simplification of procedures is needed, without prejudice to compliance with essential measures on accounting controls. Otherwise, there will be a risk of serious paralysis in the next few years, offset by last-minute liberality that is not consistent with ideas of rational and structural development.
. (PT) The viability of the fisheries sector depends on the sustainability of fish stocks, which must be treated as a public commodity. We therefore agree with the Food and Agriculture Organisation (FAO) Code of Conduct for Responsible Fisheries, according to which measures should be introduced so that pollution, waste, discards and catch by lost gear or of non-target species are minimised. What is needed is the development and use of more selective and environmentally safe fishing gear and techniques, and effective protection for juvenile fish.
The FAO has estimated the volume of fish discards within commercial fisheries at between 17.9 and 39.5 million tonnes per year, or between two and five times the EU's fisheries production, which is quite unacceptable.
We agree in general with the objectives of this report. We think, however, that the solution will only be found when there is effective decentralisation of the common fisheries policy, enabling fishermen, scientists and public authorities to play an active role. Initially, as the rapporteur states, this may be achieved through the involvement of the Regional Advisory Councils, as provided for by Regulation 2371/2002, in formulating a strategy on the elimination of discards.
I declare adjourned the session of the European Parliament.
. (FR) I abstained from voting on the resolution on the trans-Atlantic partnership, even though it is, as a whole, an excellent one, containing as it does features that European Socialists, and Europeans generally, see as essential, namely the reaffirmation of the desire for multilateralism in trans-Atlantic policy, the importance accorded to international law, and the preservation of European social legislation with the adoption of Mr Obiols' Amendment No 16.
We adopted Amendment No 26, however, tabled by the Group of the European People's Party (Christian Democrats) and European Democrats, which stresses that European security strategy should take into account the US national security strategy and that the EU should be especially prudent in the positions it takes relating to situations that the United States appears to interpret in a different way.
The partnership is in serious danger of being nothing more than a monologue. The Europeans will never get the Americans to declare themselves ready to sign international conventions against torture and antipersonnel mines or upholding the Kyoto convention, the International Criminal Court or the application of the Geneva Convention to Guantanamo.
On the other hand, it might be thought that, should the European Union not undertake to take US strategy into account, it would be not only the NATO headquarters in Brussels that would be under threat but that of the European institutions too!
This resolution is driven by the ambition of creating a so-called 'well-balanced partnership' between the EU and the USA, 'based on equality' and dedicated to the 'pursuit of common global interests': in other words, to ruling the world and dividing it up between these two bastions of capitalism.
In an attempt to overcome 'differences', it advocates the deepening of relations between the EU and the USA, mentioning the EU's need to develop as a political and military bloc. It therefore advocates the creation of a genuine Common Foreign and Security Policy (CFSP), the extension of qualified majority voting (especially to external trade and to foreign and security policy), the establishment of a European common diplomatic service, enhanced cooperation in defence policy and 'stronger and more efficient' use of military capabilities within the framework of NATO, and in particular within the conclusions of the recent NATO Prague Summit. Furthermore, it proposes the creation of a 'transatlantic market' to help speed up decisions by the World Trade Organisation (WTO).
It is significant that the resolution also makes an uncritical reference to the recent declarations of a group of ex-US Government officials who used an open letter to establish a framework for relations between the USA and the EU (involving the mastery of the former and the subservience of the latter, of course) and who are pushing ahead with unacceptable proposals which clearly interfere in business procedures between the countries of the EU.
For these reasons, I voted against the resolution.
It is essential to continue pressuring the United States administration so that the US agrees to sign the Kyoto Protocol. It is true that European measures such as the directive on trading emissions, aimed at reducing the cost of compliance with Kyoto, will help to reduce US resistance to the aforesaid Protocol. I feel, however, that a strategy relying on such charme risks being overly passive. It is therefore vital to bring Kyoto up at the next round of World Trade Organisation (WTO) negotiations. If the US does not participate in the Kyoto Protocol it will obtain unfair competitive advantages for its products, especially its energy products, over European products in the short term. It is a matter, then, of knowing whether the EC is prepared to push forward measures geared towards eliminating these unfair advantages within the WTO, principally by means of levying duties on US products exported into the European area.
Although I once again feel an urgent need to re-establish the transatlantic relationship between the USA and the EU (see the Union for Europe of the Nations Group (UEN)'s Amendment No 27, which was approved), I was forced to vote against this motion for a resolution. I regret the utterly unnecessary and misplaced decision to include Section 5, which advocates positions in relation to the workings of the Union's foreign policy which do not correspond with those established in the Treaties and which do not deserve our support. Furthermore, at a time when our task was to heal all the wounds inflicted on transatlantic relations by recent tensions caused by leftists and other anti-American groupings, I object to the resolution's failure to resist the temptation of compromise with a language and thinking fundamentally hostile to our US allies. This hostility is illustrated in Sections 8 and 14. I reject both the decision to censure Member States seeking alliance and partnership with the US, and also the implicit condemnation of those Member States of the Union which did not bow to the abortive attempt at a Franco-German diktat. Insistence on such language and attitudes can only have negative consequences for the interests of the European Union and its Member States. Given the generally infelicitous state of the final text of this compromise, I regret the withdrawal of the motion for a resolution on this subject tabled by Mrs Muscardini, Mr Collins and Mr Queiró, which I would have supported with pleasure.
The resolution emphasises a number of important areas for continued reinforced cooperation between the EU and the United States, but also areas about which there are different views. In my opinion, it is important for the EU not to give way, especially when it comes to the United States's responsibility for climate policy. In particular, I appreciate the fact that, in paragraph 22, Parliament '[a]grees with the European Commission that the US complaint to the WTO about the EU's authorisation procedures for GMOs is legally unwarranted, economically unfounded and politically unhelpful'.
In spite of this, I have not been able to support the resolution since paragraph 5 requires qualified majority voting in the Council of Ministers for foreign and security policy too. I neither share that view nor consider it to be realistic. European cooperation would be ineffective if a country's population, government and parliament were forced to conduct a foreign and security policy they did not want.
For this reason, I have chosen to vote against the report, which was however adopted (by 303 votes in favour, 109 against and 47 abstentions).
. The British Conservatives, however, are forced reluctantly to vote against the resolution because of a number of references which we do not believe are helpful either to understanding or to good relations. There is, for example, a reference to unilateral approaches to problems that is offensive and which ignores the pre-eminent role which the United States as the world's largest and most powerful country must inevitably play if the values to which we subscribe are to be upheld. The insistence that the United States share Europe's view on the ICC is also made plain - despite the problems that an unamended statute would cause for the United States at present. Equally there is no need for Europe continually to seek disagreement with the United States over the death penalty which remains legal in international law. We need to respect their difference of opinion, not attempt to raise it as a symbol of European moral superiority over the United States. There has been too much anti-Americanism in Europe recently and Europe needs to remember what it owes to America. That is not fully reflected in the resolution as it stands. Lastly we cannot support QMV in the CFSP.